DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendments and Arguments
Regarding the objection to the title, applicant presented a new title on 07/23/2021. The new title has been accepted.

Regarding a claim interpretation notice, applicant amended independent claim 1 by adding processor implemented function for the claimed “unit” or “controller”. Applicant stated (Remarks, page 8) that claims are not intended to be interpreted under 35 U.S.C §112(f). The examiner confirmed that claimed “unit” / “controller” is no longer interpreted under §112(f). 

Regarding the rejection to a claimed “a program” in claim 11, applicant amended claim 11 by adding “a non-transitory computer readable medium”. The rejection under §101 has been withdrawn. 
 
Regarding the rejection under 35 U.S.C. §112(b), applicant amended claim 1 and also provided an explanation to the claimed term (Remarks, page 9). The examiner agrees to withdraw the rejection under §112(b). 
Regarding the rejection under 35 U.S.C. §102, applicant amended independent claims 1, 10 and 11 by including allowable features from a dependent 5. The amended claim 1 include intervening limitations recited in claim 4 as well as partial limitations of claim 2. The examiner agreed the amendment overcame the rejection under §102. 

After performing an update search, the examiner agreed that when considering all limitations recited in each of the amended independent claims as a whole, the claimed invention is adequate to distinguish with prior art references of the record. Prior art of the record does not render claimed invention obvious. 

Allowable Subject Matter
Claims 1-3 and 6-11 are allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JIALONG HE/Primary Examiner, Art Unit 2659